Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 11, 2019

The Court of Appeals hereby passes the following order:

A20A0247. MARKO WILLINGHAM v. THE STATE.

       A jury found Marko Willingham guilty of felony murder and other offenses,
and the trial court imposed a sentence of life in prison on the felony murder
conviction. The Supreme Court affirmed Willingham’s judgment of conviction on
direct appeal. Willingham v. State, 281 Ga. 577 (642 SE2d 43) (2007).
       In May 2019, Willingham filed a “Motion to Set Aside Judgment for Lack of
Subject Matter Jurisdiction,” in which he challenged the validity of his convictions.
The trial court denied Willingham’s motion, and he filed this direct appeal. We lack
jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”), overruled in part on
other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824
SE2d 265) (2019). Accordingly, Willingham’s appeal is hereby TRANSFERRED to
the Supreme Court for disposition.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/11/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.